DETAILED ACTION
This Office Action is in response to Applicants Request for Continued Examination received on August 22, 2022.  Claim(s) 1-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the Applicants amendments to claims 1 and 11.  No claims have been canceled at this time. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are directed to a system, method, or product which is/are one of the statutory categories of invention.  (Step 1: YES).
Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-22 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a product for invitee driven customization of meetings which is a process. (Step 1: YES).

The Examiner has identified independent process Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 11.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold); 
create, by a scheduler system, a meeting invitation object based on one or more host customization parameters received from a host via a host interface layer, the host customization parameters at least including a meal budget; 
create, by a scheduler system, a link to the meeting invitation object; 
in response to selection of the link, receive, from an invitee user interface, one or more invitee customization parameters based on the one or more host customization parameters; 
automatically generate, by the scheduler system and in response to receiving the one or more invitee customization parameters, a scheduled meeting object by: automatically determining a scheduled meeting time, wherein the scheduled meeting time is automatically determined from a first invitee customization parameter of the one or more invitee customization parameters;
automatically determining a selected meal to add to the scheduled meeting object, wherein the selected meal is automatically determined form at least a second invitee customization parameter of the one or more invitee customization parameters; and
generating the scheduled meeting object from the meeting invitation object, the automatically determined scheduled meeting time, and the selected meal;
transmit, by a meeting platform, a confirmation request, the confirmation request transmitted prior to the scheduled meeting time; and 
in response to receiving a confirmation of the confirmation request, combine the one or more invitee customization parameters with the scheduled meeting object to generate a customized online meeting session; and
transmitting the selected meal to a food delivery aggregator for processing and execution such that the food arrives at the automatically determined scheduled meeting time. 

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Creating and transmitting a meeting invite, receiving input from an invitee, scheduling and transmitting meeting information, ordering and having food available and having a meeting recites managing personal behavior or relationships or interactions between people.  The mere nominal recitation of a generic processor and storage medium are not sufficient to take the claim out of the methods of organizing human activity grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The non-transitory computer-readable storage medium having instructions stored thereon which when executed by one or more processors in Claim 1 is just applying generic computer components to the recited abstract limitations.  The system comprising one or more processors and at least one computer-readable storage medium in Claim 11 appears to be just software.  Claims 1 and 11 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

Additionally, the limitations, under their broadest reasonable interpretation, cover performance of the limitation as concepts performed in the human mind.  Creating and transmitting a meeting invite, receiving input from a host or invitee, scheduling and transmitting meeting information, presenting meeting food options, and having food available for a meeting recites mental processes.  The mere nominal recitation of a generic processor and storage medium are not sufficient to take the claim out of the methods of organizing human activity grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Additionally, the claim limitation would also fit under Mental Processes for concepts performed of the human mind.  But for the “one or more processors and transmitting and receiving data” language the claim encompasses a use scheduling a meeting between one or more persons.  The can be done absent a computer and was performed by an Office worker using pen, paper, and a phone prior to the application of the abstract idea to a computer.  The addition of having a meal budget and a customization for selecting a meal for the meeting is insignificant extra solution activity.  The mere recitation of a computer processor or processor and memory device does not take the claim limitations out of the mental processes grouping of abstract ideas.

This judicial exception is not integrated into a practical application. In particular, the claims only recite non-transitory computer-readable storage medium having instructions stored thereon which when executed by one or more processors (Claim 1) and/or a one or more processors and at least one computer readable storage medium (claim 11). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 11 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0097] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-10 and 12-20 further define the abstract idea that is present in their respective independent claims 1 and 11 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-10 and 12-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive.  
	The arguments (remarks pages 8-9) request reconsideration and withdrawal of the rejection under 35 U.S.C. § 101 in view of the applicant’s amendment to the claims and the presented arguments.
The Applicant begins with the arguments that the instant claims as amended integrate the judicial exception into a practical application.
The Applicant argues that the specification disclosure of the amended limitations involve transmitting a saved food order to a delivery aggregator for processing and execution such that the food arrives near the scheduled meeting time.  This includes that” processing and execution such that food arrives at a desired time” constitutes a practical application and therefore the rejection of the claims should be withdrawn.

The Examiner does not agree and is not persuaded by the arguments.  The amendment is similar to transmitting saved data over a network with order details including delivery time.  The execution of preparing food and delivery at a set time is human function.  The transmission of data over a network is similar to “Receiving or transmitting data over a network” Symantec and “storing and retrieving information in memory” Versata Dev. Group, Inc. v SAP Am., Inc. which are recognized by the courts as well-understood, routine, and conventional functions when claimed in a merely generic manner or as insignificant extra solution activity (MPEP 2106.05(d) II.).  The aggregator is being used in it’s ordinary intended purpose to display or link collected data or content.  This is merely using a computer as a tool to perform the otherwise abstract idea.  A person scheduling a meeting, can distribute a menu to attendees or invitees, collect the orders and submit them to a food service company with order details and requested delivery time.  The steps of the claims are not more than human functions applied with a computer.  The scheduling of a meeting, ordering of food, and transmission of data such that the food order is ready at a specific time is merely applying a computer to an otherwise abstract idea.  

In summary, the arguments and additional amendments to the claims are not persuasive and do not overcome the rejections under 35 U.S.C. § 101.  The claims are not in condition for allowance at this time. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                           September 21, 2022